UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-02021 DWS Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 4/30/2012 ITEM 1. REPORT TO STOCKHOLDERS APRIL 30, 2012 Semiannual Report to Shareholders DWS Technology Fund Contents 4 Performance Summary 8 Portfolio Summary 10 Investment Portfolio 15 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 24 Notes to Financial Statements 33 Information About Your Fund's Expenses 35 Summary of Management Fee Evaluation by Independent Fee Consultant 39 Account Management Resources 41 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary April 30, 2012 (Unaudited) Average Annual Total Returns as of 4/30/12 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 15.43% 7.01% 22.52% 5.36% 4.57% Class B 14.77% 6.04% 21.22% 4.19% 3.43% Class C 15.03% 6.14% 21.45% 4.41% 3.62% S&P 500® Index+ 12.77% 4.76% 19.46% 1.01% 4.71% S&P® North American Technology Sector Index++ 13.56% 8.80% 21.84% 6.29% 6.32% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 8.79% 0.86% 20.12% 4.12% 3.96% Class B (max 4.00% CDSC) 10.77% 3.04% 20.76% 4.02% 3.43% Class C (max 1.00% CDSC) 14.03% 6.14% 21.45% 4.41% 3.62% S&P 500® Index+ 12.77% 4.76% 19.46% 1.01% 4.71% S&P® North American Technology Sector Index++ 13.56% 8.80% 21.84% 6.29% 6.32% No Sales Charges Life of Class S* Life of Institutional Class** Class S 15.54% 7.13% 22.62% 5.42% N/A 4.77% N/A Institutional Class 15.65% 7.43% 23.02% 5.80% N/A N/A 7.59% S&P 500® Index+ 12.77% 4.76% 19.46% 1.01% 4.71% 4.10% 6.58% S&P® North American Technology Sector Index++ 13.56% 8.80% 21.84% 6.29% 6.32% 6.48% 10.06% ‡ Total returns shown for periods less than one year are not annualized. * Class S shares commenced operations on December 20, 2004. The performance shown for each index is for the time period of December 31, 2004 through April 30, 2012, which is based on the performance period of the life of the class. ** Institutional Class shares commenced operations on August 19, 2002. The performance shown for each index is for the time period of August 31, 2002 through April 30, 2012, which is based on the performance period of the life of the class. Average Annual Total Returns as of 3/31/12 (most recent calendar quarter end) Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 11.33% 28.27% 6.37% 3.23% Class B 10.33% 26.74% 5.20% 2.10% Class C 10.36% 27.11% 5.41% 2.29% S&P 500® Index+ 8.54% 23.42% 2.01% 4.12% S&P® North American Technology Sector Index++ 13.67% 27.66% 7.62% 5.08% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 4.93% 25.76% 5.12% 2.62% Class B (max 4.00% CDSC) 7.33% 26.32% 5.04% 2.10% Class C (max 1.00% CDSC) 10.36% 27.11% 5.41% 2.29% S&P 500® Index+ 8.54% 23.42% 2.01% 4.12% S&P® North American Technology Sector Index++ 13.67% 27.66% 7.62% 5.08% No Sales Charges Life of Class S* Life of Institutional Class** Class S 11.45% 28.37% 6.43% N/A 5.06% N/A Institutional Class 11.72% 28.76% 6.80% N/A N/A 7.83% S&P 500® Index+ 8.54% 23.42% 2.01% 4.12% 4.23% 6.71% S&P® North American Technology Sector Index++ 13.67% 27.66% 7.62% 5.08% 6.75% 10.30% * Class S shares commenced operations on December 20, 2004. The performance shown for each index is for the time period of December 31, 2004 through April 30, 2012, which is based on the performance period of the life of the class. ** Institutional Class shares commenced operations on August 19, 2002. The performance shown for each index is for the time period of August 31, 2002 through April 30, 2012, which is based on the performance period of the life of the class. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2012 are 1.04%, 2.08%, 1.94%, 0.95% and 0.67% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended April 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. ++ The S&P North American Technology Sector Index is the technology subindex of the S&P North American Sector Indices. The S&P North American Technology Sector Index family is designed as equity benchmarks for U.S.-traded technology-related securities. Net Asset Value Information Class A Class B Class C Class S Institutional Class Net Asset Value: 4/30/12 $ 10/31/11 $ Morningstar Rankings— Technology Funds Category as of 4/30/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 21 of 10 3-Year 61 of 33 5-Year 99 of 58 10-Year of 72 Class B 1-Year 31 of 15 3-Year 96 of 51 5-Year of 71 10-Year of 82 Class C 1-Year 30 of 14 3-Year 90 of 48 5-Year of 70 10-Year of 78 Class S 1-Year 20 of 10 3-Year 59 of 32 5-Year 97 of 57 Institutional Class 1-Year 19 of 9 3-Year 53 of 28 5-Year 87 of 51 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at April 30, 2012 (52.9% of Net Assets) 1. Apple, Inc. Manufacturer of personal computers and communication solutions 17.1% 2. Google, Inc. Provides a Web-based search engine for the Internet 7.6% 3. QUALCOMM, Inc. Developer and manufacturer of communication systems 6.2% 4. Intel Corp. Designer, manufacturer and seller of computer components and related products 4.0% 5. Oracle Corp. Provider of database management software 3.9% 6. Microsoft Corp. Developer of computer software 3.6% 7. EMC Corp. Provider of enterprise storage systems, software, networks and services 3.4% 8. Ariba, Inc. Leading provider of on-demand spend management solutions 2.6% 9. Cognizant Technology Solutions Corp. Provides custom information technology consulting and technology services 2.3% 10. Teradata Corp. Develops and markets computer software 2.2% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 10. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section on page 39 for contact information. Investment Portfolio as of April 30, 2012 (Unaudited) Shares Value ($) Common Stocks 95.2% Consumer Discretionary 3.9% Internet & Catalog Retail Amazon.com, Inc.* (a) Priceline.com, Inc.* (a) Industrials 0.1% Professional Services RPX Corp.* Information Technology 91.2% Communications Equipment 10.1% Acme Packet, Inc.* (a) Aviat Networks, Inc.* Ceragon Networks Ltd.* (a) Cisco Systems, Inc. (a) F5 Networks, Inc.* Juniper Networks, Inc.* (a) Polycom, Inc.* QUALCOMM, Inc. Computers & Peripherals 22.5% Apple, Inc.* EMC Corp.* (a) Hewlett-Packard Co. (a) QLogic Corp.* Quantum Corp.* (a) SanDisk Corp.* (a) Western Digital Corp.* Electronic Equipment, Instruments & Components 0.5% Neonode, Inc.* NeoPhotonics Corp.* (a) RealD, Inc.* (a) Internet Software & Services 14.5% Baidu, Inc. (ADR)* Bazaarvoice, Inc.* (a) eBay, Inc.* Equinix, Inc.* (a) Google, Inc. "A"* IAC/InterActiveCorp. Liquidity Services, Inc.* (a) LogMeIn, Inc.* (a) Open Text Corp.* Opera Software ASA Responsys, Inc.* Telecity Group PLC* Tencent Holdings Ltd. The Active Network, Inc.* (a) Velti PLC* (a) Yahoo!, Inc.* (a) Yandex NV "A"* IT Services 11.0% Accenture PLC "A" Amdocs Ltd.* (a) Camelot Information Systems, Inc. (ADR)* (a) Cognizant Technology Solutions Corp. "A"* EPAM Systems, Inc.* (a) Fiserv, Inc.* International Business Machines Corp. InterXion Holding NV* MasterCard, Inc. "A" ServiceSource International, Inc.* (a) Teradata Corp.* (a) VeriFone Systems, Inc.* (a) Visa, Inc. "A" (a) Semiconductors & Semiconductor Equipment 15.4% Altera Corp. Applied Materials, Inc. ASML Holding NV Atmel Corp.* (a) Avago Technologies Ltd. Broadcom Corp. "A"* Cavium, Inc.* (a) Cirrus Logic, Inc.* (a) Dialog Semiconductor PLC* EZchip Semiconductor Ltd.* Fairchild Semiconductor International, Inc.* Inphi Corp.* (a) Integrated Device Technology, Inc.* (a) Intel Corp. Intermolecular, Inc.* (a) MA-COM Technology Solutions Holdings, Inc.* Marvell Technology Group Ltd.* MaxLinear, Inc. "A"* (a) Microchip Technology, Inc. (a) Microsemi Corp.* (a) MKS Instruments, Inc. NXP Semiconductors NV* (a) ON Semiconductor Corp.* Teradyne, Inc.* (a) Texas Instruments, Inc. (a) Software 17.2% Allot Communications Ltd.* ANSYS, Inc.* Ariba, Inc.* (a) Bottomline Technologies, Inc.* Check Point Software Technologies Ltd.* (a) Citrix Systems, Inc.* Ellie Mae, Inc.* Imperva, Inc.* Informatica Corp.* Kenexa Corp.* (a) Longtop Financial Technologies Ltd. (ADR)* (a) Microsoft Corp. Oracle Corp. Parametric Technology Corp.* QLIK Technologies, Inc.* (a) Rovi Corp.* Salesforce.com, Inc.* (a) Symantec Corp.* (a) TIBCO Software, Inc.* Ultimate Software Group, Inc.* (a) Total Common Stocks (Cost $367,522,206) Other Investments 0.7% Adams Capital Management III LP (1.2% limited partnership interest)* (b) — Adams Capital Management LP (3.6% limited partnership interest)* (b) — Alloy Ventures 2000 LP (3.0% limited partnership interest)* (b) — Asset Management Association 1996 LP (2.5% limited partnership interest)* (b) — Asset Management Association 1998 LP (3.5% partnership interest)* (b) — GeoCapital IV LP (2.9% limited partnership interest)* (b) — Med Venture Associates III LP (2.7% limited partnership interest)* (b) — Total Other Investments (Cost $17,092,334) Securities Lending Collateral 18.6% Daily Assets Fund Institutional, 0.24% (c) (d) (Cost $134,732,520) Cash Equivalents 4.1% Central Cash Management Fund, 0.12% (c) (Cost $29,431,211) % of Net Assets Value ($) Total Investment Portfolio (Cost $548,778,271)+ Other Assets and Liabilities, Net (a) ) ) Net Assets * Non-income producing security + The cost for federal income tax purposes was $552,806,623. At April 30, 2012, net unrealized appreciation for all securities based on tax cost was $304,813,882. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $353,421,969 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $48,608,087. (a) All or a portion of these securities were on loan amounting to $128,907,143. In addition, included in other assets and liabilities, net is a pending sale, amounting to $1,491,132, that is also on loan (see Notes to Financial Statements). The value of all securities loaned at April 30, 2012 amounted to $130,398,275, which is 18.0% of net assets. (b) The Fund may purchase securities that are subject to legal or contractual restrictions on resale ("restricted securities"). Restricted securities are securities which have not been registered with the Securities and Exchange Commission under the Securities Act of 1933. The Fund may be unable to sell a restricted security and it may be more difficult to determine a market value for a restricted security. Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a restricted security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund. The future value of these securities is uncertain and there may be changes in the estimated value of these securities. Schedule of Restricted Securities Acquisition Date Cost ($) Value ($) Value as % of Net Assets Adams Capital Management III LP** October 1997 to April 2008 Adams Capital Management LP** August 2000 to November 2000 Alloy Ventures 2000 LP** April 2000 to August 2007 Asset Management Association 1996 LP** June 1996 to July 2000 Asset Management Association 1998 LP** December 1998 to November 2001 GeoCapital IV LP** April 1996 to March 2000 Med Venture Associates III LP** September 1998 to May 2006 Total Restricted Securities ** These securities represent venture capital funds. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (e) Consumer Discretionary $ $
